Title: To Thomas Jefferson from James Madison, 10 August 1788
From: Madison, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York Augst. 10. 1788.
          
          Mr. Warville has just arrived here, and I sieze an opportunity suddenly brought to my knowledge to thank you for your several favors, and particularly for the pedometer. Answers to the letters must be put off for the next opportunity.
          My last went off just as a vote was taken in the Convention of this State which foretold the ratification of the new Government. The later act soon followed and is enclosed. The form of it is remarkable. I enclose also a circular address to the other States on the subject of amendments, from which mischiefs are apprehended. The great danger in the present crisis is that if another Convention should be soon assembled, it would terminate in discord, or in alterations of the federal system which would throw back essential powers into the State Legislatures. The delay of a few years will assuage the jealousies which have been artifically created by designing men and will at the same time point out the faults which really call for amendment. At present the public mind is neither sufficiently cool nor sufficiently informed for so delicate an operation.
          The Convention of North Carolina met on the 21st Ult: Not a word has yet been heard from its deliberations. Rhode Island has not resumed the subject since it was referred to and rejected by the people in their several Towns.
          Congress have been employed for several weeks on the arrangements of times and place for bringing the new Government into agency. The first have been agreed on though not definitively, and make it pretty certain that the first meeting will be held in the third week in March. The place has been a subject of much discussion: and continues to be uncertain. Philada. as least excentric of any place capable of affording due accomodations and a respectable outset to the Government was the first proposed. The affirmative votes were N. Hampshire, Connecticut, Pena. Maryd. Virga. and N. Carolina. Delaware was present and in favor of that place, but one of its delegates wishing to have a question on Wilmington previous to a final determination, divided that State and negatived the motion. N. York came next in view, to which was opposed first Lancaster which failed and then Baltimore which to the surprise of every body was carried by seven States, S. Carolina which had preferred N. York to the two other more Southern positions, unexpectedly concurring in this. The vote however was soon rescinded, the State of S. Carolina receding from, the Eastern States remonstrating against, and few seriously arguing the eligibility of Baltimore. At present the question lies as it was originally supposed to do between N. York and Philada. and nothing can be more uncertain than the event of it. Rhode Island which alone was disposed to give the casting vote to N. York has refused to give any final vote for arranging and carrying into effect a system to which that State is opposed, and both the Delegates have returned home.
          Col. Carrington tells me he has sent you the first volume of the federalist, and adds the 2d. by this conveyance. I believe I never have yet mentioned to you that publication. It was undertaken last fall by Jay, Hamilton and myself. The proposal came from the two former. The execution was thrown by the sickness of Jay mostly on the two others. Though carried on in concert the writers are not mutually answerable for all the ideas of each other, there being seldom time for even a perusal of the pieces by any but the writer before they were wanted at the press and some times hardly by the writer himself.
          I have not a moment for a line to Mazzei. Tell him I have received his books and shall attempt to get them disposed of. I fear his calculations will not be fulfilled by the demand for them here in the French language. His affair with Dorhman stands as it did. Of his affair with Foster Webb I can say nothing. I suspect it will turn out badly. Yrs. affecy.,
          
            
              Js. Madison Jr.
            
          
        